                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                      December 20, 2018
                            UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

OLAF CRUZ                                        §
(TDCJ # 02078877)                                §
       Petitioner                                §
VS.                                              § MISC. ACTION NO. 7:18-MC-1507
                                                 §
LORIE DAVIS, Director, Texas                     §
Department of Criminal Justice,                  §
Correctional Institutions Division               §
        Respondent


 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL

         The Court has reviewed the magistrate judge's Report and Recommendation regarding
Petitioner Olaf Cruz’s action pursuant to 28 U.S.C. § 2254. After having reviewed the said
Report and Recommendation, and no objections having been filed by either party, the Court is of
the opinion that the conclusions in said Report and Recommendation should be adopted by this
Court.
         It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in
United States Magistrate Judge Juan F. Alanis’ Report and Recommendation entered as Docket
Entry No. 5 are hereby adopted by this Court.
         FURTHER, the Court, having adopted the magistrate judge’s conclusions, is of the
opinion that a certificate of appealability should be DENIED, and that Petitioner’s Petition for
Writ of Habeas Corpus under 28 U.S.C. § 2254 should be DISMISSED.
         The Clerk shall send a copy of this Order to the Petitioner and counsel for Respondent.
         SO ORDERED this 20th day of December, 2018, at McAllen, Texas.


                                                  ___________________________________
                                                  Randy Crane
                                                  United States District Judge

1/1
